UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7874


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DIVINE SHABAZZ, a/k/a Lamar Martin,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Henry Coke Morgan, Jr.,
Senior District Judge.    (3:00-cr-00344-3; 3:06-cv-00067-HCM;
3:06-cv-00518-HCM)


Submitted:   February 7, 2013             Decided:   February 12, 2013


Before WILKINSON, MOTZ, and GREGORY, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Divine Shabazz, Appellant Pro Se.            David Thomas Maguire,
Assistant United States Attorney,          Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Divine         Shabazz   appeals      from   the     district       court’s

orders denying his motion to file a relation back amendment to

his 28 U.S.C.A. § 2255 (West Supp. 2012) motion and denying his

motion for reconsideration of the denial.                    Shabazz asserts that

the district court erred when it dismissed his Fed. R. Civ. P.

15(c)   motion   to       amend   the   § 2255   motion      because    he    was   not

entitled to relief under Fed. R. Civ. P. 60(b).                       We vacate the

district court’s order denying Shabazz’s motion under Rule 15(c)

to amend his § 2255 motion.             “[L]eave to amend a pleading should

be denied only when the amendment would be prejudicial to the

opposing party, there has been bad faith on the part of the

moving party, or the amendment would be futile.”                            Johnson v.

Oroweat Foods Co., 785 F.2d 503, 509 (4th Cir. 1986) (construing

Foman v. Davis, 371 U.S. 178, 182 (1962)).

           “Delay alone, however, is an insufficient reason to

deny the plaintiff’s motion to amend.”                    Laber v. Harvey, 438

F.3d 404, 427 (4th Cir. 2006).                “For this reason, a district

court may not deny such a motion simply because it has entered

judgment against the plaintiff — be it a judgment of dismissal,

a summary judgment, or a judgment after a trial on the merits.”

Id.     “Instead,     a    post-judgment      motion    to    amend    is    evaluated

under the same legal standard as a similar motion filed before



                                          2
judgment was entered — for prejudice, bad faith, or futility.”

Id.

            As this court recognized in Laber and reiterated in

Katyle v. Penn Nat’l Gaming, Inc., 637 F.3d 462, 470-71 (4th

Cir.), cert. denied, 132 S. Ct. 115 (2011), the only difference

between a pre- and a post-judgment motion to amend is that the

district court may not grant the post-judgment motion unless the

judgment    is    vacated      pursuant        to    Rule   59(e)    or    60(b).        See

Katyle, 637 F.3d at 470; Laber, 438 F.3d at 427.                           “To determine

whether    vacatur      is    warranted,           however,    the    court      need   not

concern itself with either of those rules’ legal standards.”

Katyle, 637 F.3d at 471.                 Rather, “[t]he court need only ask

whether the amendment should be granted, just as it would on a

prejudgment motion to amend pursuant to [Rule] 15(a).”                            Id.; see

also Laber, 438 F.3d at 426-29 (analyzing whether the district

court erred in denying a post-judgment motion to amend under the

more    liberal    motion     to    amend      standard,      rather      than   the    more

stringent Rule 59(e) standard, and concluding that the district

court    erred     in   denying       the   Rule       59(e)      motion    because     the

plaintiff    did    not      act    in   bad       faith,   the    amendment      was   not

futile, and the defendant would not be prejudiced).                              We review

for abuse of discretion a district court’s denial of a motion to

amend a complaint, regardless of whether that motion is filed

pre- or post-judgment.             Laber, 438 F.3d at 427-28.

                                               3
               The only reason the district court gave for denying

Shabazz’s motion to amend was that the court could not grant

relief on the motion because Shabazz could not establish that he

was entitled to have the district court’s final judgment vacated

under Rule 60(b).                The district court did not consider whether

Shabazz’s amended complaint would be prejudicial, futile, or was

made in bad faith.                See Johnson, 785 F.2d at 509.                 We conclude

that the district court’s failure to properly analyze Shabazz’s

motion    to       amend     was    an     abuse     of   discretion.           See   Murrow

Furniture Galleries, Inc. v. Thomasville Furniture Indus., Inc.,

889 F.2d 524, 526 n.3, 529-30 (4th Cir. 1989) (recognizing that

district court’s denial of Rule 59(e) motion effectively denied

the Rule 15(a) motion, but ultimately vacating district court’s

denial    of       the    Rule     15(a)    motion     because     the    district      court

failed to give a reason for the denial using the standards for

granting       a     Rule        15(a)     motion).        Accordingly,         there      are

sufficient grounds to vacate the district court’s orders denying

Shabazz’s motion to amend his complaint under Rule 15(c) and

denying his motion to reconsider the denial.                              See Laber, 438

F.3d     at    428;       see     also     Matrix     Capital    Mgmt.     Fund,      LP    v.

BearingPoint,            Inc.,    576    F.3d   172,      193   (4th     Cir.    2009)     (“A

conclusion         that    the     district     court     abused    its    discretion       in

denying a motion to amend . . . is sufficient grounds on which



                                                4
to reverse the district court’s denial of a Rule 59(e) motion.”

(internal quotation marks omitted)).

           Thus, we vacate the district court’s orders denying

Shabazz’s Rule 15(c) motion and motion to reconsider the denial.

We remand this matter to the district court so it may determine,

in the first instance, whether Shabazz is entitled to amend his

complaint under Rule 15(c).        We express no opinion on whether

Shabazz is entitled to amend his § 2255 motion under Rule 15(c).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                    VACATED AND REMANDED




                                    5